SEPARATE CONCURRING OPINION.
VALLIANT, J.
I concur in all the opinion of my learned brother Graves and I wish to say further that in my opinion under the facts that appear in this record the probate court of St. Louis county had jurisdiction of the case. In August, 1907, when the proceeding- to have Mrs. C'rouse declared insane was instituted, and in September following when she was so adjudged, she was in fact in St. Louis county, confined in the asylum, and during the period covering those dates her husband -was not a resident of this State, he resided in Pennsylvania. Therefore during that period Mrs. Crouse’s legal residence was in Pennsylvania, she was a nonresident of this State, but was personally present in St. Louis county and for the time being abiding there. The statute does not in terms require that the insane person should be a resident of the county; but the language is: “If information in writing be given to the probate court that any person in its county is an idiot, lunatic or person of unsound mind,” etc., the probate court shall have jurisdiction. I am not now speaking of an insane pauper that would come under the jurisdiction of the county court under another statute, but of a person like Mrs. Crouse who was not a pauper. If such a person of unsound mind had a legal residence in this State in another county doubtless the probate court of the county of his residence would have jurisdiction. But in the case of a non-resident, if the probate court of the county where the person in fact is, has not authority to take care of him, he will wander where he *505listeth without care for himself or care for the community in which he is loose.
Lamm and Kennish, JJ., concur; Woodson, J., concurs in all except that as to the opinion of Judge Graves he concurs in the result only.